In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00123-CV

HEATHER MORTELL, Appellant                 §    On Appeal from County Court at
                                                Law No. 1
                                           §
V.                                              of Parker County (CIV-17-0812)
                                           §
                                                October 31, 2019
DANIEL JESSIE PRUETT AND BONITA            §
POLK STEGER, Appellees                          Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Elizabeth Kerr________________
                                         Justice Elizabeth Kerr